237 F.2d 500
John Foster DULLES, as Secretary of State, Appellant,v.TAM SUEY JIN, Appellee.
No. 14947.
United States Court of Appeals Ninth Circuit.
October 1, 1956.

Laughlin E. Waters, U.S. Atty., Max F. Deutz, James R. Dooley, Asst. U.S. Attys., Los Angeles, Cal., for appellant.
Kathleen Parker, Los Angeles, Cal., for appellee.
Before DENMAN, Chief Judge, and LEMMON and HAMLEY, Circuit Judges.
PER CURIAM.


1
Dulles appeals from a decision sustaining Jin's petition under Section 503 of the Nationality Act of 1940,1 to establish her United States nationality and citizenship. His contention is that the court lacked jurisdiction to consider the petition because Jin failed to show that she had claimed a right or privilege of a national of the United States which had been denied by the State Department. It is not questioned that if the court had such jurisdiction the judgment must be affirmed. Dulles' appeal was argued together with that in the case of Dulles v. Quan Yoke Fong, 9 Cir., 237 F.2d 496.


2
Jin, a girl born in China on April 28, 1941, filed an application with the Consul General at Hong Kong on May 6, 1952, for a passport or travel document to travel to the United States to join Tam Tong Gong, an American citizen she claimed to be her father. No action of any kind on her application was taken and it was ignored during a period of over seven months to December 22, 1952, when she filed her action under Section 503 of the Nationality Act of 1940.


3
For the reasons stated in Dulles v. Fong, supra, we hold that the application for the passport or travel document was denied and that the court had jurisdiction to entertain her petition.


4
The judgment is affirmed.



Notes:


1
 Now 8 U.S.C.A. § 1503